Exhibit 10.2

 

BOSTON COMMUNICATIONS GROUP, INC.

 

Nonstatutory Stock Option Agreement for Employee Directors

Granted Under 2005 Stock Incentive Plan

 

1. Grant of Option.

 

The following terms and conditions apply to the grant by Boston Communications
Group, Inc., a Massachusetts corporation (the “Company”), on the date set forth
on the cover sheet (the “Grant Date”), to Participant, of an option to purchase,
in whole or in part, on the terms provided herein and in the Company’s 2005
Stock Incentive Plan (the “Plan”), that number of shares of common stock, $.01
par value per share, of the Company (“Common Stock”) (the “Shares”) at the price
per Share indicated thereon. Unless earlier terminated, this option shall expire
on the tenth anniversary of the Grant Date (the “Final Exercise Date”).

 

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended and any regulations promulgated thereunder (the “Code”). Except
as otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

 

2. Vesting Schedule.

 

This option will become exercisable (“vest”) in installments as outlined on the
cover sheet. This option shall expire upon, and will not be exercisable after,
the Final Exercise Date. The vesting schedule is also subject to the provisions
of [INSERT LEGAL CITE - CHANGE IN CONTROL AGREEMENT].

 

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

 

3. Exercise of Option.

 

(1) Form of Exercise. Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner herein
provided. The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

 

(2) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”).

 

(3) Termination of Relationship with the Company. If the Participant ceases to
be an Eligible Participant for any reason, the right to exercise this option
shall terminate one year after such cessation (but in no event after the Final
Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure



--------------------------------------------------------------------------------

agreement or other agreement between the Participant and the Company, the right
to exercise this option shall terminate immediately upon written notice to the
Participant from the Company describing such violation.

 

(4) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant this option shall be
exercisable, within the period of one year following the date of death or
disability of the Participant by the Participant, provided that this option
shall be exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability, and further provided
that this option shall not be exercisable after the Final Exercise Date.

 

4. Withholding.

 

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

 

5. Nontransferability of Option.

 

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

 

6. Provisions of the Plan.

 

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.